Statements by the President
Ladies and gentlemen, it was with deep sadness that we heard of the tragic event in Finland, in which eight people - pupils and teachers - were killed. On behalf of the House, I should like to express our deepest sympathy to their families and the Finnish nation.
The groups have requested me to make a statement regarding the Convention on the Prohibition of the Use, Stockpiling, Production and Transfer of Anti-Personnel Mines and on their Destruction (Ottawa Convention). The 10th anniversary of the signing of the Convention on the Prohibition of the Use, Stockpiling, Production and Transfer of Anti-Personnel Mines and on their Destruction is coming up in just a few weeks. On 3 and 4 December 1997, 122 states signed this historic treaty in Ottawa. Anti-personnel mines make no distinction between civilian and military victims. They are directed against people, with the aim of killing or maiming them. Effecting their prohibition by means of the Ottawa Convention is a victory for humanity.
The Convention is also a success for internationally linked civil society. In a process that had never been seen before, a coalition of non-governmental organisations, together with committed governments and parliaments outside the usual diplomatic forums, managed to get an international treaty signed. The International Campaign to Ban Landmines was awarded the Nobel Peace Prize in 1997 to acknowledge this achievement.
The European Parliament supported the campaign to outlaw landmines from the very beginning. After the signing of the Convention in Ottawa, the European Parliament campaigned using resolutions, hearings and opinions to ensure that it would be implemented effectively. Today it is clear that the international campaign has been extremely successful. More than three quarters of all states have ratified the Ottawa Convention. The use of anti-personnel mines has decreased drastically, as has the number of countries that produce landmines. Despite these successes, there are more than 69 countries that have not yet abolished landmines. It has become apparent that this goal cannot be reached everywhere unless additional financial assistance is provided.
Europe has made an important contribution to implementation of the Ottawa Convention over recent years. From 1997 to 2004, the European Union invested more than a billion euros in the battle against landmines. The European Commission's anti-mines strategy is numbered among the most successful elements in the development of European external relations. This is not only an expression of our humanitarian obligations, but also a worthwhile investment in sustainable development and human safety.
The Council of the European Union is about to adopt a new joint action on landmines within the framework of the Common Foreign and Security Policy. We welcome the intention of working towards universal ratification of the Ottawa Convention and an effective Review Conference in 2009.
We look forward to close cooperation with the Council and the Commission in implementing this joint action. I hope that we shall soon have an opportunity to discuss with the Council and the Commission their respective initiatives on the topic of landmines and how they are coordinating with each other. The final goal that we all have in common is a world without landmines; to achieve this, the European Union must have a coherent common policy.
(Applause)